Case 1:19-cr-10335-DJC Document 100-4 Filed 07/22/20 Page 1 of 3




                     EXHIBIT 4
           Case 1:19-cr-10335-DJC Document 100-4 Filed 07/22/20 Page 2 of 3


From:             Marlenny Ramdehal
To:               Tan Kabra; Berthiaume, Mark A. (Shld-Bos-LT); Bunnell, Angela C. (Assoc-BOS-LT); Insogna, Nicholas A. (Shld-
                  Bos-LT)
Cc:               Looney, Christopher (USAMA)
Subject:          RE: Letters in Support
Date:             Thursday, June 25, 2020 3:04:17 PM


*EXTERNAL TO GT*

Hi Tan.

After further conversation with my supervisor, we would assent to a step down of RF with a daily
curfew of 9pm to 6am.

Probation will not take a position on the complete removal of EM and would defer to the court. You
attorneys are welcome to submit the medical letters enclosed to the court.

Thanks

Marlenny Ramdehal
Senior U.S. Probation Officer
District of Massachusetts
1 Courthouseway, Suite 1200
Boston, MA 02110




CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is covered by
the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. It is
intended for the sole use of the intended recipient(s). If the reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this transmission in error, please immediately reply to the sender
that you have received this communication in error and then delete it. Thank you.

From: Tan Kabra REDACTED
Sent: Thursday, June 25, 2020 2:28 PM
To: Berthiaumem <BerthiaumeM@gtlaw.com>; Bunnella <bunnella@gtlaw.com>;
insognan@gtlaw.com; Marlenny Ramdehal <Marlenny_Ramdehal@map.uscourts.gov>
Subject: Letters in Support

Hi Marlenny,

Please see attached the two letters in support of the removal of electronic monitoring. I would
hope that you would also include your recommendation (specifically about how the device
continues to malfunction). Since the removal is for medical reasons, I would be willing to
leave the "Find my Friends" location sharing with you active, and still adhere to a 10 PM to 7
AM curfew.

Thank you
Case 1:19-cr-10335-DJC Document 100-4 Filed 07/22/20 Page 3 of 3
